PER CURIAM:
He who the sword of heaven will bear
Should be as holy as severe.
W. Shakespeare, Measure for Measure, Act III, Sc. II.
Debemos evaluar los méritos de una querella presen-tada contra el Juez del Tribunal de Primera Instancia, Hon. Roger Ferrán Quintana, en la cual se le imputan vio-laciones a los Cánones I, V y XXVI de Ética Judicial de Puerto Rico(1) e infracción a los incisos (b), (c) y (d) del Art. 18.0 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial.(2) En síntesis, se alega en la querella que el Juez Ferrán Quintana firmó los certificados de asistencia semanal de Jueces, certificando su presencia para los días 21 y 28 de mayo de 1999, a pesar de que le constaba que en esos días no había comparecido a trabajar. Asimismo, se le imputa haber faltado al trabajo en las re-feridas fechas sin avisar al Juez Administrador para que tomara las medidas procedentes para atender los casos que le estaban asignados.
Después de evaluar el Informe de la Comisión de Disci-plina y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones (en adelante la Comisión de Disci-plina y Separación de Jueces) y la prueba documental que obra en el expediente, resolvemos que se configuró la con-ducta imputada y, a la luz de la naturaleza de los actos que originaron la querella, procedemos a suspender de empleo *626y sueldo al Juez Ferrán Quintana por el término de tres (3) meses.
HH
La Oficina de Asuntos Legales de la Administración de Tribunales presentó la querella ante nos contra el Hon. Roger Ferrán Quintana, Juez Municipal de Cabo Rojo al momento de los hechos, en la que se le imputaron los car-gos siguientes:
Primer Cargo:
El Hon. Roger Ferrán Quintana incurrió en conducta impropia contraria al Canon I de Ética Judicial de Puerto Rico el cual, entre otras cosas, obliga a todo juez a velar porque sus actua-ciones respondan a normas de conducta que honren la integri-dad e independencia de su ministerio y estimulen el respeto y la confianza en la judicatura.
Segundo Cargo:
El Hon. Roger Ferrán Quintana incurrió en conducta impropia contraria al Canon V de Ética Judicial de Puerto Rico, el cual obliga a todo juez a cumplir cuidadosa y diligentemente las obligaciones administrativas que le imponen las leyes y regla-mentos aplicables a la Rama Judicial y las instrucciones de la Oficina de la Administración de los Tribunales.
Tercer Cargo:
El Hon. Roger Ferrán Quintana incurrió en conducta contra-ria a los incisos (b), (c) y (d) del Artículo 18.0 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XIII, el cual, entre otras cosas, establece que las horas de labor de todo el personal de la Rama Judicial serán de 8:30 a.m. a 12:00 a.m. y de 1:00 p.m. a 5:00 p.m.; que las horas de sesión del Tribunal serán de 9:00 a.m. a 12:00 p.m. y de 2:00 p.m. a 5:00 p.m., y que cuando un juez haya terminado la labor asignada para el día, notificará de ello al Juez Administrador, quien le asignará cualquier otro asunto durante las horas de sesión.
Cuarto Cargo:
El Hon. Roger Ferrán Quintana incurrió en conducta impropia contraria al Canon XXVI de Ética Judicial de Puerto Rico, el cual establece que los Cánones de Ética Judicial son normas mínimas de conducta que todo juez debe observar fielmente, *627tanto en su letra como en su espíritu, por ser consustanciales con el cargo judicial.
Esta querella fue el resultado de un proceso investiga-tivo que inició la Oficina de Administración de los Tribuna-les (en adelante la OAT), a raíz de una queja presentada por el Hon. Carlos Alvarado Arroyo, Juez Administrador de la Región Judicial de Mayagüez. El Juez Alvarado Arroyo le remitió a la OAT las hojas de asistencia del Juez Ferrán Quintana, correspondientes a las semanas de 17 a 21 de mayo y de 24 a 28 de mayo de 1999. En los certificados de asistencia semanal, el Juez Ferrán Quintana aparece fir-mando como presente los días 21 y 28 de mayo de 1999 de 8:00 a.m. a 12 m. y de 1:00 p.m. a 5:00 p.m., y de 8:30 a.m. a 12:00 m. y de 1:00 p.m. a 4:43 p.m., respectivamente. No obstante, el Juez Alvarado Arroyo informó que en esos días el Juez Ferrán Quintana no compareció a trabajar.
Durante la investigación administrativa, la Oficina de Asuntos Legales de la OAT le notificó copia de la queja al Juez Ferrán Quintana y le solicitó sus comentarios al respecto. El Juez Ferrán Quintana contestó y le requirió a la Oficina de Asuntos Legales de la OAT que sus comenta-rios a la querella fueran juramentados.
En dicha comparecencia, el Juez Ferrán Quintana alegó, en resumen, que durante el mes de mayo, periodo en que ocurrieron los hechos que dan origen a esta querella, fue asignado a varios tribunales por lo que tenía que estar viajando con frecuencia y que, además, tuvo que hacer tur-nos durante los fines de semana. Así, también, señaló que confrontó múltiples problemas familiares. Sostuvo que de-bido a todo esto, en muchas ocasiones llenó las hojas de asistencia de memoria y consultando a su secretaria y a los alguaciles. Asimismo explicó que como norma general los jueces no llenan las hojas de asistencia diariamente, sino que las llenan de "memoria” posteriormente. Por último, admitió que pudo haberse equivocado en cuanto a la ano-tación de alguna ausencia.
*628Al concluir la investigación administrativa, la Oficina de Asuntos Legales de la OAT le refirió a la Comisión de Disciplina y Separación de Jueces un informe acompañado con la prueba documental y las declaraciones juradas acu-muladas durante dicho procedimiento. Esta comisión de-signó a un Comisionado Asociado, Ledo. José Emilio Mota García, para que después de evaluar el Informe de la Ofi-cina de Asuntos Legales de la OAT y la prueba presentada, hiciera la determinación de causa correspondiente si lo es-timaba procedente.
Así las cosas, el Comisionado Asociado determinó causa probable contra el Juez Ferrán Quintana y le ordenó a la Oficina de Asuntos Legales de la OAT que presentara la querella correspondiente, lo cual hizo.
Posteriormente, el Juez Ferrán Quintana contestó la querella y compareció por derecho propio. Alegó, en sínte-sis, que durante el mes de mayo de 1999 atravesó por una situación familiar difícil debido a la depresión de su señora madre después del fallecimiento de su señor padre. Admite que era probable que de buena fe y por error se equivocara al llenar las hojas de asistencia y cometiera los errores señalados, pero que en ningún momento tuvo la intención de engañar o defraudar. En cuanto a las hojas de asisten-cia, aceptó no haberlas llenado diariamente e indicó que éstas se llenaban los fines de semana y que era práctica generalizada entre los jueces llenarlas “de memoria” cada dos o tres semanas. El Juez Ferrán Quintana expresó, ade-más, que como Juez Municipal tiene que atender, aparte del horario regular, turnos por la noche “y que eso moti-vaba que luego de un turno de éstos, el juez llegara más tarde al Tribunal; y siempre pusiera las 8:00 u 8:30 como hora de llegada”.
Luego de varios incidentes procesales, se celebró una vista evidenciaría ante la Comisión de Disciplina y Sepa-ración de Jueces. En esa ocasión, después que el Juez Fe-*629rrán Quintana prestara su testimonio, la continuación de la vista quedó señalada para una fecha posterior.
Llegada la fecha para continuar con los procedimientos y previo al inicio de la vista, la OAT y el Juez Ferrán Quin-tana, esta vez mediante su representante legal, llegaron a ciertas estipulaciones. Entre ellas: (i) la OAT enmendó la querella original para eliminar la alegación en cuanto a la ausencia del querellado el 24 de mayo de 1999; (ii) a cam-bio, el Juez Ferrán Quintana aceptó que estuvo ausente y no compareció a trabajar los días 21 y 28 de mayo de 1999, a pesar de que firmó el certificado de asistencia semanal de jueces como si hubiese comparecido a su trabajo, y (iii) se estipularon en evidencia veintitrés documentos como exhibit de la OAT. Las partes no llegaron a estipulación alguna en cuanto a la medida disciplinaria.
Oportunamente, la Comisión de Disciplina y Separación de Jueces acogió las referidas estipulaciones y el caso quedó sometido para su resolución. Después de la evalua-ción correspondiente de la prueba estipulada y documental sometida, la Comisión de Disciplina y Separación de Jue-ces rindió su informe, en el que determinó que el Juez Roger Ferrán Quintana no compareció a trabajar los días 21 y 28 de mayo de 1999. No solicitó autorización ni informó al Juez Administrador previo a sus ausencias. Sin embargo, firmó los certificados de asistencia semanal de jueces como si hubiese comparecido a trabajar en dichas fechas, en las cuales fue sustituido por otros jueces debido a su impre-vista ausencia. Conforme a dichos certificados, estuvo tra-bajando de 8:00 a.m. a 12:00 m. y de 1:00 p.m. a 4:55 p.m. el 21 de mayo y de 8:30 a.m. a 12:00 M. y de 1:00 p.m. a 4:43 p.m. el 28 del mismo mes; “hechos que le constaban que no eran ciertos según se infiere ... de la totalidad de la prueba”. Para la fecha cuando el juez completó la certifica-ción de asistencia en cuestión no tenía días de vacaciones acumulados. El Juez Administrador se enteró de la ausen-*630cia del Juez Ferrán Quintana cuando tuvo que hacer mo-vimientos de jueces por necesidades en la Región Judicial. Al llamar a la oficina del juez se le informó que no se había presentado a trabajar.
Quedó evidenciado, además, que el Juez Ferrán Quin-tana completó y remitió los certificados de asistencia sema-nal de jueces varias semanas más tarde de lo que disponen las normas administrativas y que durante mayo de 1999 no fue asignado a atender turnos nocturnos, como alega. Por último, el Comisionado Asociado determinó que el Juez Ferrán Quintana, ante la solicitud del Juez Administrador, se negó a comparecer a una reunión para discutir asuntos relacionados con su asistencia.
A la luz de estas determinaciones de hechos, la Comi-sión de Disciplina y Separación de Jueces resolvió que la conducta desplegada por el Juez Ferrán Quintana consti-tuye una violación a los Cánones I, V y XXVI de Ética Judicial, 4 L.P.R.A. Ap. IV-A, y a las normas administra-tivas y reglamentos de personal de la OAT. Asimismo, re-comendó como sanción una suspensión de empleo y sueldo por el término de tres meses.
Luego de evaluar la querella presentada por la Oficina de Asuntos Legales de la OAT, la prueba presentada ante la Comisión de Disciplina y Separación de Jueces, así como el derecho aplicable, resolvemos.
HH I — <
La confianza de una sociedad en un sistema de justicia depende en buena medida de la confianza que se tenga en los hombres que tienen la responsabilidad de impartirla y, por otro lado, del buen funcionamiento del sistema; es decir, de la eficiencia con que esas personas desempeñan la función judicial. Secretariado de la Conferencia Judicial, La Judicatura Puertorriqueña, octubre de 1981, pág. 147. Este principio se manifiesta en el texto de los Cánones I y V de Ética Judicial, supra.
*631El Canon I de Ética Judicial, supra, expresamente dispone que la misión de los tribunales es mantener la fe del pueblo en la justicia como valor esencial de la democracia. Los miembros de la Rama Judicial, en el ejercicio de su delicada función, deben velar por que sus actuaciones respondan a normas de conducta que honren la integridad e independencia de su ministerio y estimulen el respeto y la confianza en la Judicatura. Id.
Por su parte, el referido Canon V establece el deber de todo Juez de cumplir cuidadosa y diligentemente con las obligaciones administrativas que les imponen las leyes y los reglamentos aplicables a la Rama Judicial y las instrucciones de la Oficina de la Administración de los Tribunales. Canon V de Ética Judicial, supra.
Claro está, tanto los Cánones I y V, supra, como todas las disposiciones que componen el ordenamiento ético de los jueces, se limitan a establecer normas mínimas de conducta. De ningún modo se refieren al comportamiento ideal, sino a las obligaciones más elementales que deben cumplir los encargados de ejecutar nuestro sistema de justicia. Canon XXVI de Ética Judicial, supra. Es decir, estos cánones no excluyen otras normas de conducta establecidas por ley o que son inherentes al honor tradicional de la Judicatura que también obligan a los Jueces. Id. En particular, este Canon XXVI, supra, hace aplicables a los jueces cualesquiera otras normas de conducta que en alguna forman salvaguarden la dignidad del cargo y la independencia judicial. R.J. Torres Torres, Cánones de Ética Judicial: Comentarios, 9 (Núms. 1-4) Forum 4, 27, (1993). Por lo tanto, los jueces tienen que observar las normas éticas y toda ley o reglamento aplicable.
De otra parte, además de los Cánones I, V y XXVI de Ética Judicial, supra, el caso de autos está relacionado con los incisos (b), (c) y (d) del Art. 18 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial, 4 L.P.R.A. Ap. XIII; la Regla 3 de para la Administra-*632ción del Tribunal de Primera Instancia, 4 L.P.R.A. Ap. II-B, y el Memorando Núm. 225 de la Directora Adminis-trativa de los Tribunales de 9 de marzo de 1998. Veamos.
Tanto el Art. 18 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial, supra, como la Regla 3 de Administración del Tribunal de Primera Instancia, supra, disponen que la jornada de trabajo de todo el personal de la Rama Judicial será de 8:30 a.m. a 5:00 p.m. de lunes a viernes, y las horas regulares de sesión del tribunal serán de 9:00 a.m. a 12:00 m. y de 2:00 p.m. a 5:00 p.m. Cuando un juez haya terminado la labor asignada para el día, o el estado de dicha labor lo permita, deberá notificar al Juez Administrador, quien le asignará cualquier otro asunto durante las horas de sesión. íd.
En cuanto al registro de la jornada de trabajo, el referido Memorando Núm. 225 dispone, entre otras directrices, que los jueces deberán anotar diariamente la hora de entrada y salida en la mañana y en la tarde en el formulario “Certificado de Asistencia Semanal de Jueces” (OAT 501-1 Rev. Die. 1997). Todo juez deberá completar la información que se le requiere en el formulario, firmar el Certificado de Asistencia y remitirlo al Juez Administrador el primer día laborable de la semana siguiente al periodo del informe.
Al enfrentarnos a una situación de hechos parecida a la presente expresamos que cuando un Juez, por cualquier razón, no puede cumplir con las horas regulares de sesión de los tribunales, tiene que, dejárselo saber al Juez Administrador a la brevedad posible. De esta manera se podrán hacer los arreglos pertinentes y cumplir con la política judicial de atender el calendario judicial sin demoras injustificadas y lograr, a su vez, una justicia rápida y eficiente. In re Miranda Rivera, 141 D.P.R. 94 (1996). Como magistrados, tenemos el deber ineludible de abrir sesión todos los días a la hora indicada, pues “[a]sí lo es-*633pera el público”. Pueblo v. Arraiza, 103 D.P.R. 243, 245 (1975). Al así hacerlo contribuimos a enaltecer la dignidad de los tribunales y a estimular la puntualidad de los abo-gados y las partes. íd. Véase, además, Canon XIX de Ética Judicial, supra.
Teniendo en consideración la normativa anterior, vea-mos los hechos del caso.
f — < h — i h-H
Conforme a las determinaciones de hecho de la Comi-sión de Disciplina y Separación de Jueces, las cuales están plenamente avaladas por la prueba, quedó evidenciado que el Juez Ferrán Quintana: (i) se ausentó de su trabajo sin notificar previamente al Juez Administrador; (ii) incluyó información que le constaba que era falsa en los certifica-dos de asistencia semanal de jueces al firmar como que había comparecido a trabajar los días 21 y 28 de mayo de 1999; (iii) cobró por los referidos días de trabajo cuando verdaderamente no había rendido la labor certificada; (iv) completó varios certificados de asistencia semanal de jue-ces fuera del término dispuesto para ello, y (v) los entregó varias semanas más tarde de lo debido.
Al así actuar, el Juez Ferrán Quintana atentó contra el buen funcionamiento del Sistema Judicial y defraudó la confianza que su puesto merece. Su conducta lesiona el buen nombre y prestigio de la Rama Judicial y, por consi-guiente, trastoca la confianza pública en el sistema de justicia. La actuación del Juez Ferrán Quintana, además, afectó el funcionamiento de la sala del Tribunal de Primera Instancia a la cual estaba asignado.
En este caso, el Juez Ferrán Quintana no sólo cometió unos hechos contrarios a los Cánones de Etica Judicial y a las reglas administrativas de la OAT, sino que con su com-portamiento al mentir conscientemente en unos documen-tos administrativos y cobrar fondos públicos sin haber ren-*634dido la labor correspondiente, exhibió una conducta carente de valores morales que es contraria al honor de la Judicatura y que proyecta una imagen distorsionada de lo que debe ser un buen administrador de la justicia. Su con-ducta es tan reprensible como la del juez que cobra un salario de tiempo completo cuando realmente trabaja a tiempo parcial.
Asimismo, el Juez Ferrán Quintana incumplió sus obligaciones administrativas al no completar las hojas de asistencia diariamente y entregarlas el primer día laborable de la semana siguiente al periodo del informe como manda el Reglamento. Tampoco acudió al Juez Administrador para notificar su ausencia y se negó a comparecer ante éste cuando fue citado para discutir su falta de diligencia en el manejo de estos asuntos. Su conducta es altamente censurable, pues un juez que actúa de esta manera demuestra menosprecio por las reglas administrativas que gobiernan la Sala que preside como magistrado. In re Hernández Enríquez, 115 D.P.R. 472 (1984).
Las excusas que ofrece el Juez Ferrán Quintana en cuanto a sus problemas personales y el exceso de trabajo no justifican de ninguna manera su comportamiento. De todas formas, quedó evidenciado que el exceso de trabajo que según alega tuvo durante mayo de 1999 no ocurrió y que, como cuestión de hecho, durante ese mismo mes no se le asignaron turnos nocturnos. Como promotor del orden público y del mantenimiento de la confianza del Pueblo en su sistema de justicia, cada magistrado, en toda gestión de su quehacer profesional, debe cumplir con los más altos postulados de cuidadosa autodisciplina, pues después de todo la dignidad y reputación de la Rama Judicial depende de la conducta individual de cada uno de sus miembros. In re Miranda Rivera, supra. Es por ello, que “ '[lia fragilidad humana no puede justificar que un juez entremezcle sus problemas e intereses personales con sus funciones judicia-*635les’ y administrativas. In re Hernández Enríquez, 115 D.P.R. 472, 487 (1984)”. íd., pág. 99.
Es precisamente en el Tribunal de Primera Instancia, donde los ciudadanos tienen un contacto más estrecho con la administración de la justicia, que la obligación de los jueces de observar una conducta que tienda a conservar la confianza y el respeto que requiere el sistema judicial cobra mayor importancia. In re Liceaga, 82 D.P.R. 252 (1961). Por consiguiente, estaremos alerta para sancionar rigurosamente las violaciones a los Cánones de Etica Judicial y los reglamentos y leyes aplicables de la OAT y del Sistema de Personal de la Rama Judicial. Nosotros, como las demás Ramas del Gobierno, nos esforzaremos para sanear al servicio público de aquellos funcionarios que en lugar de servir a Puerto Rico, se sirven de él. Todos los miembros de la Judicatura deben desempeñar su cargo con la seriedad y honradez que se requiere de los integrantes del Poder Judicial. No toleraremos conducta que mancille dichos preceptos.
Finalmente, reiteramos lo que debería ser obvio: todo juez tiene el deber de ser fiel a la verdad y ajustarse disciplinadamente a sus deberes administrativos. No debemos ser los miembros de la Judicatura los que precisamente incumplamos con las leyes y los reglamentos que estamos llamados a aplicar.
Ala luz de todo lo anterior, resolvemos que el Juez Fe-rrán Quintana actúo de manera antiética al mentir sobre su comparecencia al trabajo, al ausentarse de sus labores sin autorización alguna del Juez Administrador y al no completar y entregar a tiempo los certificados de asistencia semanal de jueces. Por lo tanto, en virtud de nuestro poder constitucional para disciplinar a los jueces de los tribuna-les de menor jerarquía, acogemos la recomendación de la Comisión de Disciplina y Separación de Jueces, y decreta-mos la suspensión del Juez Ferrán Quintana de empleo y sueldo por un término de tres meses. Además, se le ordena *636devolver a la OAT la cantidad pagada en concepto de los dos días de trabajo en los cuales no compareció a trabajar, más cualquier otra retribución económica corres-pondiente.(3) Se apercibe a todos los miembros de la Judi-catura de que en el futuro este Tribunal impondrá sancio-nes más severas por conducta similar.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rivera Pérez no intervino.

(1) 4 L.P.R.A. Ap. IV-A.


(2) 4 L.P.R.A. Ap. XIII.


(3) Esta devolución podrá hacerse mediante el cargo de dicha cantidad a su licencia de vacaciones acumuladas.